DETAILED ACTION
1.	Claims 1-23 of U.S. Application 16/965843 filed on July 12, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Regarding amended claim 1, the applicant’s arguments filed June 21, 2022 on pages 8-11 that Sonoda does not teach the amended features of claim 1 was found persuasive.
4.	Regarding claim 5 applicant’s arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 5 the applicant argues on pages 11-12 that Sonoda cannot teach the limitations of the claim 5 without hindsight by the examiner.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As a basis of the rejection of claim 5 the examiner used information explicitly disclosed by Sonoda and therefore did not incorporate improper hindsight (see claim 5 rejection below).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, lines 7-9 “the frame is formed such that an inner diameter of each of both end portions thereof decreases continuously from the axial middle portion of the stator toward the opposite-to-flange-side end portion.”  It is not clear from this limitation if the inner diameter of the frame decreases from the axial middle portion of the frame to both axial end portions or the inner diameter of the frame decreases from the axial middle portion of the frame to just the axial end that is opposite to the flange.  
The examiner will interpret as -- the frame is formed such that an inner diameter of each of both end portions thereof decreases continuously from the axial middle portion of the stator toward the end portions --.
Claims 22 and 23 are also rejected due to dependence of claim 21.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (JP 2007104877, see Applicant provided English Machine Translation).
Regarding claim 5, Sonoda teaches (see fig. 2b below) a rotary electric machine (title, Abstract, ¶ 1) comprising a stator (1, 2, 3), the stator including a frame (1) being an annular member having a flange (see annotated fig. 2b below) disposed at one end thereof, and a plurality of split cores (2) arranged in an annular shape and fitted to and held by a radially inner portion of the frame (1) (fig. 2a, ¶ 22 to ¶ 30), 
wherein the frame (1) is made of a member being one body in the axial direction and is formed such that an inner diameter thereof is smaller at an opposite-to-flange-side end portion (see annotated fig. 2b below) thereof than at an axial middle portion thereof (see annotated fig. 2b below), and fitting fastening force between the frame (1, 2) and each split core (2) is set to be greater at a flange-side end portion and the opposite-to-flange-side end portion than at the axial middle portion (since the structure of the frame is disclosed by Sonada then function of the fitting force must be inherent due to the disclosed structure see fig. 2b, ¶ 22 to ¶ 30).

    PNG
    media_image1.png
    565
    714
    media_image1.png
    Greyscale

Regarding claim 6/5, Sonoda teaches (see figs. 1 and 2a above) the frame (1) is formed in a semi-parabolic shape with the inner diameter thereof decreasing from the axial middle portion toward the opposite-to-flange-side end portion (see annotated fig. 2b above) (fig. 2b, ¶ 22 to ¶ 30).
Regarding claim 7/5, Sonoda teaches (see figs. 1 and 2a above) the frame (1) is formed in a tapered shape with the inner diameter thereof decreasing from the axial middle portion toward the opposite-to-flange-side end portion (see annotated fig. 2b above) (fig. 2b, ¶ 22 to ¶ 30).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Ohashi et al (Ohashi) (U.S. PGPub No. 20170288493).
Regarding claim 8/5, Sonoda teaches the device of claim 5 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.
However, Ohashi teaches (see figs. 1 and 2 below) the frame (4) has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange (see annotated fig. 1 below), a relief portion (B) having an inner diameter greater than the inner diameter of the axial middle portion (¶ 14 to ¶ 16) in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).

    PNG
    media_image2.png
    652
    550
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner 5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Regarding claim 12/6/5, Sonoda teaches the device of claim 6 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.
However, Ohashi teaches (see figs. 1 and 2 above) the frame (4) has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange (see annotated fig. 1 below), a relief portion (B) having an inner diameter greater than the inner diameter of the axial middle portion (¶ 14 to ¶ 16) in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Regarding claim 13/7/5, Sonoda teaches the device of claim 7 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.
However, Ohashi teaches (see figs. 1 and 2 above) the frame (4) has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange (see annotated fig. 1 below), a relief portion (B) having an inner diameter greater than the inner diameter of the axial middle portion (¶ 14 to ¶ 16) in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
11.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Shirato et al (Shirato) (JP 2015198515, see Applicant provide English Machine Translation).
Regarding claim 14/6/5, Sonoda teaches the device of claim 6 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 below) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).


    PNG
    media_image3.png
    524
    566
    media_image3.png
    Greyscale

Regarding claim 15/7/5, Sonoda teaches the device of claim 7 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Ohashi as applied to claim 8 above, and further in view of Shirato.
Regarding claim 16/8/5, Sonoda in view of Ohashi teaches the device of claim 8 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda in view of Ohashi and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
Allowable Subject Matter
13.	Claims 1-4, 10, 11 and 17-20 are allowed.
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834